 Case 1:11-cv-00691-LAK-RWL Document 2146 Filed 01/18/19 Page 1 of 2


                                STEVEN R. DONZIGER
                               245WEST104TH STREET,SUITE7D
                                 NEWYORK,NEW YORK10025
                                      212-570-4499(O)
                                     917-566-2526(CELL)




                                    November 8, 2018

VIA ECF

Honorable Lewis A. Kaplan
United States District Judge
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007-1312
  RE:     Chevron v. Donziger, Case No. 11 Civ. 691 (LAK)

Dear Judge Kaplan:

That dripping sound is the drool coming off of Chevron’s motion (Dkt. 2120) as it describes
how it soon hopes to obtain my computer, all my “devices,” passwords to all my email and
social media accounts, and more, so as to begin scrutinizing the entirety of my digital life
as it pleases, freely and pruriently browsing through confidential and privileged work
product as well as utterly personal material, ever searching for more fuel for the
increasingly demonic “demonization” campaign it has besieged me with for so many years
now.

As I have argued repeatedly, discovery in these post-judgment proceedings has been
illegitimate from the start. For six months, I have sought a basic explanation from the Court
of how my litigation finance efforts can possibly be found in contempt of court given the
assurances provided in the April 25, 2014 Opinion. Dkt. 1901. The Court has refused to
rule for over six months, clearly boxed-in by its own words. Five months ago, I also sought
a protective order “to prevent discovery in this case from turning into a private ‘blank
warrant’ allowing Chevron to intrude and infiltrate itself into the First Amendment-
protected political activities, associations, speech, operational practices, and strategic
deliberations of [myself] and others.” Dkt. 2026. The Court refused to provide relief and
what I feared would happen is precisely what has happened.

The notion that Chevron’s “protocol” would in any way protect my “legitimate privacy
interests and the integrity of [my] data” is ludicrous. First, Chevron only proposes to use a
“neutral” forensic expert for the “imaging” phase of its fantasized process; after that, the
data apparently gets handed over to a “Chevron” expert who appears to answer to Chevron
 Case 1:11-cv-00691-LAK-RWL Document 2146 Filed 01/18/19 Page 2 of 2

Hon. Lewis A. Kaplan
November 8, 2018
Page 2 of 2


and Chevron alone. The notion that Chevron would be in any way limited in scope by its
protocol is a pretense revealed by even a cursory review of its list of 1000 or more
comically overbroad proposed search terms: “Chevron”; “Draft*”; “Indigenous”; “Sell*”;
“Send”; “Settle”; “Credit card”; “Money”; “Paragraph”; and so on. The protocol targets
hundreds of colleagues, supporters, and friends and family members, and specifically
targets communications to and from my clients (e.g. “FDA,” “Ermel Chavez,” “Medardo
Zhingre,” all “Lago Agrio Plaintiffs (collectively, or individually by name)”), my
colleagues on the Ecuador matter (e.g. “Patricio Salazar,” “Alan Lenczner”), my personal
counsel in related and unrelated matters (e.g., “Deepak Gupta,” “Friedman Rubin,” “Martin
Garbus,” “Gerald Lefcourt”), political supporters (e.g. “Jaime Vargas” [the current
president of the national Ecuadorian indigenous alliance], “Luis Macas” [distinguished
Ecuadorian indigenous leader]) allied organizations (e.g. “Global Witness,” “Earth Rights
International,” “Pachamama”). It seeks documents going all the way to March 2010. The
idea that Chevron would be in any limited by terms of this “protocol” is preposterous.

While I could make countless other objections to the abusiveness and disingenuousness of
Chevron’s protocol and desired search (and attack) methodology, any and all objections
are pointless or at least premature at this point in light of my intended course of action, as
I openly informed the Court on October 25, 2018. Dkt. 2118. There I indicated that my
position is that I am not ethically able to comply with the Court’s order to produce
mountains of confidential and privileged material to Chevron under a wholly improper
purported privilege waiver ruling and before the Court has even ruled on the core issue in
Chevron’s original contempt motion. If the Court is unwilling to rule on the legal basis of
Chevron’s motion and continues to refuse to allow me to assert any privilege whatsoever,
I intend to openly and ethically refuse to comply with any production order and to take an
immediate appeal of any resulting contempt finding the Court issues against me.

If that appeal is decided adverse to me and I am left with no choice but to produce the
documents, the terms and scope of an appropriate protocol genuinely calculated to protect
my legitimate privacy interests and the integrity of my data can be negotiated at that point
in time and I reserve all rights and objections.

                                              Sincerely,

                                               /s

                                              Steven R. Donziger
